              Case 2:16-cv-01889-GMN-DJA Document 202 Filed 09/24/20 Page 1 of 1




 1                                          UNITED STATES DISTRICT COURT
 2                                                    DISTRICT OF NEVADA
 3
     LAUSTEVEION JOHNSON,                                                )
 4                                                                       )
                                    Plaintiff,                           ) Case No.: 2:16-cv-01889-GMN-DJA
 5
                vs.                                                      )
 6                                                                       ) ORDER
     BRIAN WILLIAMS,                                                     )
 7                                                                       )
                                    Defendant.                           )
 8                                                                       )
 9
10              This case is set for a Master Trial Calendar Scheduling Conference on Monday,
11   September 28, 2020, at 9:30 a.m in Courtroom 6D before Judge Jennifer A Dorsey. Plaintiff
12   Lausteveion Johnson, who is in custody at the Southern Desert Correctional Center, needs to
13   make an appearance at this hearing.
14              Accordingly,
15              IT IS HEREBY ORDERED that Plaintiff Lausteveion Johnson shall call the Court’s
16   conference line1 no later than 9:25 a.m. on Monday, September 28, 2020, for the purpose of
17   appearing telephonically at the Master Trial Calendar Scheduling Conference.
18              DATED this 23rd day of September, 2020.
19
                                                                     ___________________________________
20                                                                   Gloria M. Navarro, Chief Judge
21                                                                   United States District Court

22
23
24
25
     1
         The Court has separately provided the conference call phone number and passcode to the Southern Desert Correctional Center.


                                                                  Page 1 of 1
